Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vera Shepard Chariot appeals the district court’s orders accepting the recommendations of the magistrate judge and granting summary judgment to Defendants in this action alleging defamation and multiple violations of Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chariot v. Donley, No. 3:11-cv-00579-MBS (D.S.C. Mar. 29 & Sept. 30, 2013; Mar. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.